Citation Nr: 1521403	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-38 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for hidradenitis suppurativa with scarring in excess of 10 percent, prior to May 15, 2013, and in excess of 30 percent from that date.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia.  

3.  Entitlement to an initial evaluation for right knee laxity in excess of 10 percent, prior to May 15, 2013, and in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his caregiver


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The rating decision granted service connection for hidradenitis suppurativa with scarring, evaluated as 10 percent disabling, and right knee chondromalacia, evaluated as 10 percent disabling.  A December 2009 rating decision granted service connection for right knee laxity, evaluated as 10 percent disabling.  An August 2014 rating decision assigned a 20 percent evaluation for right knee laxity, effective May 15, 2013.

When this case was previously before the Board in July 2013, it was remanded for additional development.  The issues of increased initial evaluations for right knee chondromalacia and right knee laxity are now before the Board for final appellate consideration.

The issue of the evaluation for hidradenitis suppurativa with scarring is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran's right knee chondromalacia results in limitation of flexion to 60 degrees or extension to 5 degrees.  

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran's right knee laxity resulted in moderate recurrent subluxation or lateral instability prior to May 15, 2013, or results in severe recurrent subluxation or lateral instability from that date.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2014).  

2.  The criteria for an initial evaluation for right knee laxity in excess of 10 percent, prior to May 15, 2013, and in excess of 20 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The record contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements in support of his claim and the transcript of a May 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted in October 2004 and July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  The examiners consider the medical history of the Veteran's disabilities and his lay reports of symptomatology, describe the disabilities in sufficient detail, and fully describe the functional effects they cause.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's right knee chondromalacia is evaluated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a. 

The Veteran's right knee laxity is evaluated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The October 2004 VA examination found that the Veteran's right knee had range of motion from zero degrees extension to 117 degrees flexion.  There was negative McMurray sign, negative Apley's grind, and mildly positive chondromalacia sign.  There was no effusion or ligamentous instability appreciated.  

The July 2014 VA examination found that the Veteran's right knee range of motion was from zero degrees extension to 100 degrees flexion, with objective evidence of pain beginning at 90 degrees.  Following repetitive-use testing, the Veteran had no additional limitation in range of motion.  He did have less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting.  The Veteran had 1+ anterior instability, 1+ posterior instability and 2+ medial-lateral instability.  There was x-ray evidence of arthritis.  The Veteran had pain, tenderness and limited range of motion due to a 1988 right knee meniscectomy.  The Veteran could not lift, carry and move heavy objects.  He could not stand and walk for a long time and distance.  As a result, his right knee condition had functional impact to his physical and sedentary employment.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against each claim for an increased initial evaluation.  The foregoing evidence simply does not show that the Veteran has limitation of extension or flexion warranting assignment of separate compensable ratings for either.  There is no evidence of actual or functional limitation of flexion to 60 degrees or extension to 5 degrees.  At worst, flexion has been limited to 90 degrees; extension has been normal.  Thus, an initial evaluation in excess of 10 percent for right knee chondromalacia is not warranted.  Diagnostic Codes 5260 and 5261.  

Similarly, the foregoing evidence does not show that the Veteran's right knee had moderate recurrent subluxation or lateral instability prior to May 15, 2013, or severe recurrent subluxation or lateral instability from that date.  The objective measurements of the Veteran's instability set forth in the July 2014 VA examination report (1+, 1+ and 2+) are less than the most severe measurement (3+).  

While the terms "moderate" and "severe" as used in Diagnostic Code 5257 are not defined by regulation, the overall regulatory scheme for the knee contemplates a 20 percent rating in cases of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint; flexion limited to 30 degrees; or extension limited to 20 degrees.  See Diagnostic Codes 5258, 5260 and 5261.  A 30 percent rating is contemplated in cases of ankylosis of the knee in favorable angle in full extension, or in slight flexion between zero and 10 degrees; flexion limited to 30 degrees; extension limited to 20 degrees; or malunion of the tibia and fibula with marked knee or ankle disability.   See Diagnostic Codes 5256, 5260, 5261 and 5262.  

The foregoing evidence simply does not indicate that the Veteran's right knee laxity approximates such degrees of disability for the respective time periods.

The Board is aware of the Veteran's credible complaints.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's service-connected chondromalacia and laxity of the right knee disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which these disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an increased initial evaluation.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the Veteran's right knee chondromalacia has caused functional loss warranting a higher evaluation under the relevant Diagnostic Codes.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right knee chondromalacia are contemplated in the evaluation now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's right knee chondromalacia or laxity.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's disabilities result in subluxation or lateral instability, pain and limitation of motion.  The relevant Diagnostic Codes discussed above provide ratings based on knee limitation of motion, with or without pain, as well as subluxation or lateral instability.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the July 2014 VA examination finding that the Veteran's right knee condition had functional impact on his physical and sedentary employment, the Board observes that he has been evaluated as 100 percent disabled due to service-connected disability since April 2009.  Thus, the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial evaluation in excess of 10 percent for right knee chondromalacia, or an initial evaluation for right knee laxity in excess of 10 percent, prior to May 15, 2013, or in excess of 20 percent from that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for right knee chondromalacia is denied.

An initial evaluation for right knee laxity in excess of 10 percent, prior to May 15, 2013, and in excess of 20 percent from that date, is denied.  


REMAND

The report of a July 2014 VA scars/disfigurement examination provides that the Veteran had scars or disfigurement of the head, face or neck.  He had scars of both sides of the neck and chin area that were described as being of different size and shape and difficult to measure.  Since it was not possible to measure these scars, the examiner took a photograph for the raters.    

A review of the Veteran's eFolders reveals that they do not include the color photograph taken during the Veteran's July 2014 VA examination.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, the VA Disability Benefits Questionnaire (DBQ) specifically requires photographs of any scars or disfiguring conditions of the head, face or neck.  This requirement establishes that the photograph of the Veteran's disfiguring scars is necessary for the proper evaluation of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include the photograph taken during the July 2014 VA scars/disfigurement examination at the Beckley, West Virginia, VA Medical Center.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


